Citation Nr: 1226276	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to June 1966.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously remanded for further development by the Board in January 2011, and in January and March 2012.  It has now returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was last remanded in March 2012 for additional development of the evidentiary record.  Unfortunately, the Board regretfully finds that the requested action was not sufficiently completed.  Accordingly, another remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

Initially, it is observed that the pertinent factual background of this case is adequately set out as part of remands issued by the Board in January 2011, and in January and March 2012.  





As noted by the Board in March 2012, VA examinations and/or opinions with respect to the issue on appeal were obtained in April 2009 (with an addendum in June 2009), in November 2009 (with an addendum in February 2011), and in January 2012 (addendum).  The Board found that the examination opinions to be inadequate, and that another supplemental opinion by an audiologist other than S.B. (the VA audiologist who supplied the February 2011 and January 2012 addendum reports), was warranted.

Also noted by the Board in March 2012, was that, in its January 2011 and 2012 remands, the VA examiner was directed to consider the United States Court of Appeals for Veterans Claims (Court) holding in Hensley v. Brown, 5 Vet. App. 155 (1993), which found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The record reflects that the Veteran's hearing upon whispered voice testing on the first day of service was normal.  Upon audiometric examination on August 21, 1962, six days after entrance to service, the Veteran's pure tone air thresholds, in decibels, at 500 and 3000 Hertz, was, 25 decibels (as converted to International Standards Organization (ISO) units).  Thus, based on appropriately converted audiometric results, the Veteran's right ear hearing loss six days after his service entrance was not normal.  

Similarly, audio testing performed in the course of the Veteran's May 1966 service separation examination revealed a converted pure tone air threshold of 25 decibels at 3000 Hertz.  Thus, based on appropriately converted audiometric results, the Veteran's right ear hearing loss at separation was not normal at the 3000 Hertz level.

The Board also, in its March 2012 remand, while acknowledging that prior examination reports noted that there was no threshold shift between the Veteran's entrance and separation examination, observed that the examiner stated that the Veteran's hearing was normal upon entrance and separation.  The evidence of record reflects that the Veteran's hearing was normal on whispered voice testing on the first day of service, not normal upon audiometer testing six days after entrance, and not normal upon audiometer testing on separation at the 3,000 Hz level. 

The Board further pointed out in March 2012 that it had consistently stated that a threshold above 20 decibels indicates abnormal hearing.  This is consistent with CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  The Board acknowledges that VA regulations provide that a threshold of 25 and below is not a disability for VA purposes; however this does not mean that a threshold of 25 is normal.  The two different thresholds are not at odds with each other; merely because something is abnormal does not make it a disability (e.g. pain alone may be abnormal but it is not a disability for VA purposes.)  

As part of the January 2012 addendum, the audiologist noted that "VA rating standards consider threshold up to 35 DB to be normal hearing.  Veteran falls within this normal range for both entrance and separation exams."  As such, the Board, in March 2012, found this to be an incorrect statement and reflected that the examiner was not willing to follow prior Board remand directives.  The Board understands that an audiologist has more expertise and knowledge than a Veterans Law Judge of the Board with regard to hearing loss; nevertheless, the Board is bound to follow the law, which is also supported by the medical literature.  Where remand orders of the Board are not complied with, the Board errs as matter of law when it fails to ensure compliance.  See Stegall.  Therefore, the Board determined in March 2012 that another supplemental opinion, by an audiologist other than S.B., would be useful. 

The requested supplemental VA medical opinion, dated in April 2012, is of record.  Review of the supplied medical opinion report shows that the opining VA audiologist was, unfortunately, in lockstep with the previously-opining VA audiologists.  In other words, the supplied report did not sufficiently comply with the Board's clear and concise March 2012 remand instructions.  While the Board in March 2012, as noted above, mandated that the opining clinician consider the Veteran's May 1966 "abnormal right ear hearing test" as well as the Court's holding that "normal hearing is from 0 to 20 decibels," the reviewing/opining audiologist simply did not.  Instead, A.M.P., the VA audiologist who completed the April 2012 audiology review, found that the Veteran had "normal" hearing at the time of his discharge, contrary to the repeatedly-supplied explanations of the Board to the contrary.  See Hensley.  The reviewing audiologist, while finding that the Veteran did not have a hearing loss "disability" [by VA standards] at the time of his discharge, failed to consider the fact that the Veteran had "some degree of hearing loss" at the time of his service discharge.  Therefore, and unfortunately, the findings of the Court's holding in Stegall necessitates that this claim AGAIN be remanded.  The Board apologizes to the Veteran for the continued delay, but a review of the record since the March 2012 remand indicates that yet another remand is necessary.  Specifically, for reasons the Board cannot fathom, the VA reviewing audiologists have yet again failed to comply with the Board's remand orders, which were reiterated most recently in March 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements with an appropriate clinician, other than S.B. and A.M.P. (S.B. provided the January 2012 addendum opinion; A.M.P. provided the April 2012 addendum opinion) to provide ANOTHER supplemental medical opinion in this case.

The clinician should review the claims file, to include this and previous remands.  The clinician should provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss disability is causally related to active service, to include acoustic trauma in service, and his abnormal right ear hearing test results in service on separation examination in May 1966, as converted to ISO units, at the 3,000 Hertz level.  The clinician's opinion should ALSO INCLUDE consideration of the Veteran's whispered voice testing on the first day of service, and the August 1962 audiology card results (six days after entrance into service - which also showed abnormal right ear hearing), as converted to ISO units.  The examiner must also acknowledge and consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

2.  If, and only if, the clinician determines that he or she cannot render an opinion without another VA examination; the Veteran should be afforded a VA examination to determine the extent and etiology of his current right ear hearing loss disability.  All necessary tests should be performed. 

3.  The RO/AMC MUST ensure that the requested action has been accomplished in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC MUST take appropriate corrective action.  Stegall.  

4.  The RO/AMC should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


